
	

114 SRES 367 ATS: Supporting the goals and ideals of Career and Technical Education Month.
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 367
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2016
			Mr. Kaine (for himself, Mr. Portman, Ms. Baldwin, Mr. Isakson, Mr. Warner, Mrs. Murray, Mr. Blumenthal, Mr. Franken, Ms. Klobuchar, Mr. Enzi, Mrs. Shaheen, Mr. Wyden, Ms. Cantwell, Ms. Ayotte, Mr. Coons, Mr. Thune, Mr. Boozman, Mrs. Capito, Ms. Mikulski, Mr. Casey, and Mr. Durbin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Career and Technical Education Month.
	
	
 Whereas a competitive global economy requires workers who are trained in skilled professions; Whereas, according to the National Association of Manufacturers, 80 percent of respondents indicated a moderate to severe shortage of qualified skilled production employees, including front-line workers such as machinists, operators, craft workers, distributors, and technicians;
 Whereas career and technical education (referred to in this preamble as CTE) ensures that competitive and skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields such as science, technology, engineering, mathematics, nursing, allied health, construction, information technology, energy sustainability, and many other career fields that are vital in keeping the United States competitive in the global economy;
 Whereas CTE helps the United States meet the very real and immediate challenges of economic development, student achievement, and global competitiveness;
 Whereas approximately 14,000,000 students are enrolled in CTE across the country with CTE programs in nearly 1,300 public high schools and 1,700 2-year colleges;
 Whereas of the 20 fastest growing occupations— (1)10 require an associate’s degree or a degree with fewer requirements;
 (2)13 with the largest numbers of new jobs projected require on-the-job training, an associate’s degree, or a certificate; and
 (3)nearly all require real-world skills that can be mastered through CTE; Whereas CTE matches employability skills with workforce demand and provides relevant academic and technical coursework leading to industry-recognized credentials for secondary, postsecondary, and adult learners;
 Whereas CTE affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields;
 Whereas CTE students were significantly more likely than non-CTE student to report having developed problem-solving, project completion, research, math, college application, work-related, communication, time management, and critical thinking skills during high school; and
 Whereas students at schools with highly integrated rigorous academic and CTE programs have significantly higher achievement in reading, mathematics, and science than students at schools with less integrated programs: Now, therefore, be it
		
	
 That the Senate— (1)designates February 2016 as Career and Technical Education Month to celebrate career and technical education across the United States;
 (2)supports the goals and ideals of Career and Technical Education month; (3)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and
 (4)encourages educators, counselors, and administrators to promote career and technical education as an option to students.
			
